*287
On Denial of Rehearing and Certification

PER CURIAM.
The sentence is consistent with the plea agreement and Hoffman v. State, 700 So.2d 765 (Fla. 3d DCA 1997). The court is allowed to use a corrected scoresheet on resentencing. Roberts v. State, 644 So.2d 81 (Fla.1994). A guidelines sentence can include á split sentence like that imposed here. Wick v. State, 651 So.2d 765, 766 (Fla. 3d DCA 1995). Consecutive sentences on the two counts are permissible, § 921.16, Fla. Stat. (1991), and appellant acknowledged in the written plea agreement that sixty years is the total legal maximum for the two counts. The incarceration is within the guidelines and the split sentence is within the legal maximum.
Rehearing and certification denied; clarification granted.